

116 HR 5196 IH: Save Lives Act
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5196IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Delgado (for himself and Mr. Rose of New York) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit a separate segregated fund of a
			 corporation which is engaged in the manufacture of opioids from making
			 contributions or expenditures in connection with elections for Federal
			 office, and for other purposes.
	
 1.Short titleThis Act may be cited as the Save Lives Act. 2.Prohibiting campaign spending by separate segregated funds of corporations engaged in manufacture of opioids (a)ProhibitionSection 316(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(b)) is amended—
 (1)in paragraph (2)(C), by striking the establishment and inserting subject to paragraph (8), the establishment; and (2)by adding at the end the following new paragraph:
					
						(8)
 (A)A separate segregated fund of a corporation may not solicit any contribution, and may not make any contribution or expenditure, at any time during which the corporation is engaged in the manufacture of opioids.
 (B)In this paragraph— (i)the term manufacture has the meaning given such term in section 102(15) of the Controlled Substances Act (21 U.S.C. 802(15)); and
 (ii)the term opioid has the meaning given such term in section 102(18) of the Controlled Substances Act (21 U.S.C. 802(18))..
 (b)Effective dateThe amendments made by this section shall apply with respect to contributions solicited, and contributions and expenditures made, on or after the date of the enactment of this Act.
			